DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of Claims 1-5 in the reply filed on 05/31/2022 is acknowledged.
Applicant has voluntarily canceled all non-elected claims.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 9/08/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation “forms a formed filter media having a profile” in limitation (a).
This limitation is unclear. What profile is included in the invention?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 20150265959 A1 by Crabtree et. al.
Regarding claim(s) 1, Crabtree teaches a method of packaging a plurality of filter media comprising:
(a) pre-folding a plurality of the filter media (32 or 100) whereby each of the pre-folded filter media, when folded, forms a formed filter media having a profile (see ¶ [0070] “Referring to FIGS. 10 and 11 are alternative embodiments of a primary filter showing the V-bank filter 32 or alternatively a single-header box filter 100 where it is in effect, a deep pleated panel filter having a depth of at least about 10 inches for most typical applications. FIG. 11 illustrates an exemplary single-header box filter 100, such as might be used in the aforementioned Micro Guard® LR filter. The box filter 100 includes cell sides 188, which in at least one embodiment, are made from a rigid material, including plastics, such as high-impact polystyrene, or metal.”);
(b) placing one of the formed filter media in a sealed enclosure whereby an individually sealed formed filter media is provided (see ¶ [0014] “A plurality of primary filters are installed into the rectangular inlet openings, each primary filter comprising at least one of a V-bank filter and a rectangular filter that includes filter media that is at least 3 inches deep, each primary filter having an outer peripheral flange seated along the seating surface with the primary filter extending through the rectangular inlet opening.”; the primary filters read on the individually sealed formed filter media claimed); and
(c) positioning a plurality of the individually sealed formed filter media in a container (see ¶ [0015] “The inlet frame can provide a unique method of servicing the filter assembly comprising: rotating first retainer clips to allow clearance to install the primary filter elements; installing the primary filter elements, one into each rectangular inlet opening; and thereafter, rotating the first retainer clips to secure the primary filter elements in the rectangular inlet openings. Prefilters may optionally be installed with similar methodology and a different set of rotatable retainer clips.”; the inlet frame reads on the container claimed; see also ¶ [0014] “A plurality of primary filters are installed into the rectangular inlet openings”).
wherein at least one of the individually sealed formed filter media in the plurality of individually sealed formed filter media is compressed when positioned in the container (see ¶ [0068] “Each clip may, for example, include a screw 90 and a clip body 92 (shown in FIG. 13) and have a compression portion 94 (shown in FIG. 13) that is movable over the rectangular recess 96 (shown in FIG. 13) that is formed by virtue of the seating surface 80 and rectangular wall 82. In this manner, the compression portion 94 may be moved over and into engagement to retain and preferably compress the filter toward the inlet frame 36.”).
Regarding claim(s) 2, Crabtree teaches the method of claim 2.
Crabtree further teaches wherein the profile is a corrugated profile (see ¶ [0070] “Referring to FIGS. 10 and 11 are alternative embodiments of a primary filter showing the V-bank filter 32 or alternatively a single-header box filter 100 where it is in effect, a deep pleated panel filter having a depth of at least about 10 inches for most typical applications. FIG. 11 illustrates an exemplary single-header box filter 100, such as might be used in the aforementioned Micro Guard® LR filter.”; the V-bank filter and the deep pleated panel filter read on the corrugated profile claimed),
the formed filter media has a top having a plurality of valleys, a bottom having a plurality of valleys and first and second opposed sides (see ¶ [0070]; the deep pleated panel filter reads on the formed filter media claimed);
and the method further comprises placing the plurality of individually sealed formed filter media in the container in a side by side arrangement (see Fig. 9 & 23) (see ¶ [0014] “a rectangular inlet frame has a plurality of rectangular inlet openings, wherein the rectangular inlet frame defines a rectangular recess having a seating surface in surrounding relation of each rectangular inlet opening. … A plurality of primary filters are installed into the rectangular inlet openings”).
Regarding claim(s) 3, Crabtree teaches the method of claim 3.
Crabtree further teaches wherein the plurality of individually sealed formed filter media (32 or 100) are placed in the container with a side of one individually sealed formed filter media adjacent a side of another individually sealed formed filter media (see Fig. 9 & 23) (see ¶ [0014] “a rectangular inlet frame has a plurality of rectangular inlet openings, wherein the rectangular inlet frame defines a rectangular recess having a seating surface in surrounding relation of each rectangular inlet opening. … A plurality of primary filters are installed into the rectangular inlet openings”).
Regarding claim(s) 4, Crabtree teaches the method of claim 2.
Crabtree wherein, prior to being folded, the filter media (32 or 100) is a planar filter media (see ¶ [0070] “V-bank filter 32 or alternatively a single-header box filter 100 where it is in effect, a deep pleated panel filter”; ¶ [0072] “At least one pair and typically two or more pairs of pleated filter elements panels 110 arranged in V-bank configuration are provided in V-bank filter 32.”; and Fig. 13, filter media 32 & 110) .
Regarding claim(s) 5, Crabtree teaches the method of claim 2.
Crabtree further teaches wherein the filter media is a HEPA filter media (see ¶ [0074] “a HEPA filter may be used as the V-bank filter media”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20130205732 by Gillilan, in further in view of US Patent Application Publication No. 20090249755 by O’Leary
Regarding claim(s) 1, Gillilan teaches a method of packaging filter media comprising:
(a) pre-folding a plurality of the filter media (see Abstract “a pleated filter media pack) whereby each of the pre-folded filter media, when folded, forms a formed filter media having a profile (see Fig. 8);
(b) placing one of the formed filter media in a sealed enclosure whereby an individually sealed formed filter media is provided (see ¶ [0053] “The collapsed configuration shown in FIGS. 1-3 allows the collapsed pleated media assembly 30 to be mounted in the collapsed frame member 20 during construction, and remain in this condition during shipping and subsequent storage of the components as long as the components are maintained in this condition, such as by bands, shrink wrap, boxes or any other suitable restraint.”; the shrink wrap and/or boxes read on the claim limitation of an individually sealed formed filter media); and,
wherein at least one of the individually sealed formed filter media in the plurality of individually sealed formed filter media is compressed when positioned in the container (see Abstract “The structure collapses by folding the filter frame member along score lines and compressing the pleated filter media while the media and frame member are attached.”).
Gillilan is silent as to (c) positioning a plurality of the individually sealed formed filter media in a container.
However, Gillilan teaches where the individually sealed formed filter media are shipped in a container (see ¶ [0049] “In order to reduce the volume of the filter 10 prior to shipping, the combination of the frame member 20 and the pleated media assembly 30 is collapsed into a very compact structure in the configuration shown in FIGS. 1, 2, 3, 5 and 7.”; and ¶ [0054] “When in the collapsed condition, the components of the filter 10 are packaged as tightly and small as feasible so that, during shipping and subsequent storage, they maintain their compact size and thus keep shipping and storage costs low.”).
O’Leary teaches a method of packaging a plurality of filter media comprising positioning a plurality of individual filter media in a container (see ¶ [0069] FIG. 8 depicts several filter media 104 stored in a container 800. The container 800 may be any container for storing, shipping, selling, and/or working with the filter media 104 including, but not limited to, a box, a plastic bag, a paper bag, one or more elastic bands, a hand bad, a backpack, and the like. Because only the filter media 104 has to be replaced during the life of the support frame 102/502, multiple filter media 104 may be stored in a relatively small container, or box, and shipped from the manufacturer to retail, and/or service outlets.”)
in order to store and ship multiple filter media at once (see ¶ [0069] “Thus, the manufacturer may store multiple filter media 104 in the container 800. Multiple containers 800 may be shipped to retail outlets and service provider outlets. The space savings in the trucks and railcars saved by storing multiple filter media 104 in the containers 800, versus the storing a traditional cardboard air filter amounts to at least an 80% freight reduction over the traditional air filters.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the method of packing a filter media of Gillilan with a method of packaging a plurality of filter media comprising positioning a plurality of individual filter media in a container as taught by O’Leary, to yield the predictable results of storing and shipping a plurality of filter media at once. MPEP 2143.A.
Regarding claim(s) 2, the combination of Gillilan and O’Leary teaches the method of claim 2.
The combination of Gillilan and O’Leary further teaches wherein the profile is a corrugated profile, the formed filter media has a top having a plurality of valleys, a bottom having a plurality of valleys and first and second opposed sides (see Gillilan Fig. 8); and the method further comprises placing the plurality of individually sealed formed filter media in the container in a side by side arrangement (see O’Leary Fig. 8, filter media 104).
Regarding claim(s) 3, the combination of Gillilan and O’Leary teaches the method of claim 3.
The combination of Gillilan and O’Leary wherein the plurality of individually sealed formed filter media are placed in the container (see O’Leary Fig. 8, container 800) with a side of one individually sealed formed filter media adjacent a side of another individually sealed formed filter media (see O’Leary Fig. 8, filter media 104).
Regarding claim(s) 4, the combination of Gillilan and O’Leary teaches the method of claim 2.
Gillilan further teaches wherein, prior to being folded, the filter media is a planar filter media (see ¶ [0043] “The pleated media assembly 30 is a filtration media, preferably a synthetic non-woven filtration media… self-supporting pleatable material can be used.”).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gillilan and O’Leary, in further view of US Patent Application Publication No. 20180193784 A1 by Englund.
Regarding claim(s) 5, the combination of Gillilan and O’Leary teaches the method of claim 2.
The combination of Gillilan and O’Leary is silent as to wherein the filter media is a HEPA filter media.
However, Englund teaches a method of filter assembly where the filter media is a HEPA filter media in order to remove airborne particles with high efficiency (see ¶ [0002] “Air filters of the so-called HEPA type are required to operate with a minimum 99.95% efficiency in removing airborne particles.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the filter media of the combination of Gillilan and O’Leary, for another, a HEPA filter media as taught by Englund, to yield the predictable results of removing airborne particles with a minimum 99.95% efficiency. MPEP § 2143.I.B.
Response to Amendment
Applicant’s amendments to the claims have overcome rejections previously set forth.
New rejections under 35 U.S.C. § 112(b), 102 and 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 3-4, with respect to the rejection(s) of claim(s) 1-5 under 35 USC § 112(b) have been fully considered, but they are not persuasive.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., disclosed profiles and/or the design intent for the profiles) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see page(s) 4-5, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered, but they are not persuasive.
While the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into the claim construction claim limitations from the specification that are not part of the claimed invention. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II.
In the current case, the terms “packing”, “sealed”, and “compressed” have been interpreted broadly.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the filters are packed for shipping, see page 4) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./ Examiner, Art Unit 1773 



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773